Citation Nr: 1048540	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  05-28 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right wrist tendon repair (major) (right wrist disability).

2.  Entitlement to an initial compensable rating for scar 
residuals of excision of a ganglion cyst from the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to October 
2003.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

This case was the subject of Board remands dated in December 2008 
and June 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran seeks higher initial ratings for his service-
connected right wrist tendon repair, and his scar residuals of 
excision of a ganglion cyst from the left wrist.  These issues 
were remanded in June 2010 so that the RO could associate 
outstanding records and afford the Veteran a VA examination.  

In the June 2010 remand the Board pointed to a reference by a 
February 2009 VA examiner to October 2008 EMG and nerve 
conduction velocity studies that were not of record and 
instructed the RO to have the Veteran identify the healthcare 
facility(ies) at which he received treatment since his discharge 
from service in 2003.  Although the Veteran failed to respond to 
the June 2010 letter requesting this information, the record 
reflects that the RO did investigate further as to VA treatment 
records.  A September 2010 notation in the claims file indicates 
that the AMC was "unable to locate any records from 2003 from 
Biloxi VAMC.  Records in CAPRI from June 26, 2002, to August 27, 
2010."  This notation suggests that there are eight years of VA 
treatment records that have not been associated with the claims 
folder but are constructively before the Board.  Because records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, VA must obtain these records.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2010).  As such, the Board has no discretion and must 
remand these claims.

While the Board regrets the delay, there was not substantial 
compliance with the Board's June 2010 remand directives.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand orders.  Where the 
remand orders of the Board were not substantially complied with, 
the Board itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board finds that once the records are associated 
with the file, the RO should request that the examiner who 
conducted the August 2010 VA examination, or if the examiner is 
no longer available, a suitable replacement, to prepare an 
addendum to the August 2010 VA examination report.  The complete 
file should be forwarded to the August 2010 examiner for the 
addendum.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA outpatient 
treatment records dating from the date of the 
Veteran's discharge from service to the 
present showing treatment of his wrists 
and/or scars, to include the records between 
June 2002 and August 2010 referred to in the 
September 2010 AMC memo.

2.  Once the record is complete, return the 
claims folder to the August 2010 VA examiner, 
or if the examiner is no longer available, a 
suitable replacement, and request that the 
examiner prepare an addendum to the report, 
to include a discussion on the findings and 
conclusions set forth in the newly received 
VA outpatient treatment records, in light of 
the clinical findings obtained during the 
August 2010 VA examination.

3.  Readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

